UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4669


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL MARSHALL, a/k/a Michael Antoine Marshall,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:07-cr-00283-FDW-1)


Submitted:   September 25, 2014          Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Anne M. Tompkins, United States Attorney, William M.
Miller, Assistant United States Attorney, Charlotte, North
Carolina; Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael        Marshall    appeals         the    thirty-month          sentence

imposed    upon     revocation      of    his     term       of    supervised           release

following     the    court’s       finding       that    he       had    twenty     separate

violations.        Marshall contends that the upward variance sentence

was unreasonable because it was more than double the high end of

his eight-to fourteen-month policy statement range.                             We affirm.

            We      will     not    disturb        a     sentence             imposed     after

revocation of supervised release that is within the prescribed

statutory range and is not plainly unreasonable.                               United States

v. Crudup, 461 F.3d 433, 437-39 (4th Cir. 2006).                              In making this

determination,        we    first     consider          whether         the     sentence    is

unreasonable.        Id. at 438.         “This initial inquiry takes a more

deferential appellate posture concerning issues of fact and the

exercise      of     discretion          than      reasonableness               review      for

[G]uidelines sentences.”              United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007) (internal quotation marks and citations

omitted).

            Although        a   district         court       “ultimately          has     broad

discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum,” Crudup, 461 F.3d at

439 (internal quotation marks omitted), the court must consider

the Chapter Seven policy statements in the federal Sentencing

Guidelines Manual, as well as the statutory requirements and

                                             2
factors    applicable      to     revocation         sentences     under    18   U.S.C.

§§ 3553(a), 3583(e) (2012).

             In    determining      Marshall’s         revocation     sentence,        the

district court considered the Chapter Seven policy statements,

the     statutory    requirements,         and       the     relevant      factors     in

§ 3553(a).        The court noted that Marshall, who had received a

relatively       short   sentence    for       his    underlying     federal      fraud

related    convictions,         returned       to    his     fraudulent     activities

during     his     supervised      release          period    by    engaging      in     a

“sophisticated” and “calculating” fraud scheme similar to the

criminal acts for which he was previously imprisoned.                              (J.A.

115).     The court remarked that Marshall was “a very talented

man” who used “his talents in the worst possible way” (id.) and

that he was “a pathological liar.”                      (J.A. 116).         The court

discussed Marshall’s criminal history, personal characteristics,

the need for specific and general deterrence, and that Marshall

had “flagrantly” violated the law while on supervised release

(id.), and concluded that an upward variance sentence of thirty

months of imprisonment was appropriate.                      See United States v.

Diosdado-Star, 630 F.3d 359, 365 (4th Cir. 2011) (providing that

court may vary from Guidelines range based on considerations

other than Guidelines-sanctioned departures).

             This thirty-month sentence, below the thirty-six month

maximum    sentence      sought     by   the        Government,     is    not    plainly

                                           3
unreasonable.   Crudup,   461   F.3d    at   437-39.   Accordingly,   we

affirm the revocation judgment.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                              AFFIRMED




                                  4